               Case 2:21-cv-00602-RSM Document 7 Filed 08/02/21 Page 1 of 2




 1                                                              The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT FOR THE
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
 9                                                            NO. C21-0602 RSM
       NATHANIEL WELLS,                                           (CR16-007RSM)
10
11                             Defendant-Petitioner,          ORDER FOR EXTENSION OF TIME
                          v.                                  TO ANSWER PETITIONER’S 28
12
                                                              U.S.C. § 2255 MOTION
13     UNITED STATES OF AMERICA,
14
                                Plaintiff-Respondent.
15
16
            This matter having come to the Court’s attention on the United States= motion for
17
     an extension of time to file the answer to the Petitioner’s 28 U.S.C. § 2255 motion in the
18
     above-referred matter, and the Court being fully advised, finds that good cause has been
19
     shown and enters the following order:
20
            IT IS HEREBY ORDERED that the United States= answer to Petitioner’s 28 U.S.C.
21
     § 2255 motion shall be due on or before September 24, 2021.
22
            DATED this 2nd day of August, 2021.
23
24
25
26
                                                    A
                                                    RICARDO S. MARTINEZ
27                                                  CHIEF UNITED STATES DISTRICT JUDGE

28
      Order for Extension of Time                                           UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE
      Nathaniel Wells v. United States, No. C21-0602RSM — 1                              5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:21-cv-00602-RSM Document 7 Filed 08/02/21 Page 2 of 2




 1 Presented by:
 2 s/Michael S. Morgan
   MICHAEL S. MORGAN
 3 Assistant United States Attorney
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Order for Extension of Time                               UNITED STATES ATTORNEY
                                                                 700 STEWART STREET, SUITE
     Nathaniel Wells v. United States, No. C21-0602RSM — 2                  5220
                                                                SEATTLE, WASHINGTON 98101
                                                                       (206) 553-7970
